Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 1/21/2022. Claims 5, 7, and 15 were amended by these communications.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Ryan N. Phelan (Registration No. 60,674) on 2/7/2022. The amendment herein includes an amendment regarding claim 15 to correct a typographical error in the preamble of that claim.
The application has been amended as follows: 
	15. (Currently amended)  A product provisioning and recommender method for generating product-based recommendations for geographically distributed physical stores based on mobile device movement, the product provisioning and recommender method comprising:
aggregating, by a server, mobile device movement data originating from a plurality of mobile devices geographically distributed with respect to a physical store of a 
assigning, by a provisioning application (app) executing on the server and analyzing the mobile device movement data, a geographic region descriptor for each mobile device of the plurality of mobile devices, each geographic region descriptor defining a geographical consumer region selected from one or more geographical consumer regions in a proximity to the geographic trade area;
determining, by the provisioning app based on the geographical region descriptors of the plurality of mobile devices and the geographic trade area, a set of regional probabilities predicting a first likelihood of members of the one or more geographical consumer regions to travel to the physical store;
determining, by the provisioning app using the set of regional probabilities as input, a set of trade area probabilities predicting a second likelihood of members of the one or more geographical consumer regions to travel to the physical store;
generating, by the provisioning app based on the set of regional probabilities and the set of trade area probabilities, a multi-directional graph model allocated according to the one or more geographical consumer regions, wherein the  multi-directional graph model is stored as a predefined data structure accessible via a look-up application programming interface (API), which improves access to and efficiency of the server by reducing computing through use of the multi-directional graph model thereby conserving memory and processor resources; and
generating, by the provisioning app based on the multi-directional graph model, a product-based recommendation for a target geographic consumer region selected from the one or more geographical consumer regions and in a proximity to the geographic trade area, wherein the product-based recommendation is provided to an operator of the physical store or a product manufacturer by the automated platform; 
wherein the provisioning app determines that the physical store is associated with a low probability value corresponding to at least one of the set of regional probabilities or the set of trade area probabilities,
wherein a determination, by the provisioning app, that the low probability value falls below a threshold cutoff causes the provisioning app to execute a pass algorithm or 

Status of Claims
Claims 5, 7, and 15 are pending.
Claims 5, 7, and 15 are currently amended; claims 1-4,6, 8-14, and 16-20 have been canceled.
Claims 5, 7, and 15 are allowed.

Allowable Subject Matter
Claims 5, 7, and 15 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, Applicant's remarks filed on 21 January 2022 (pages 10-13 in particular) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why the claim as a whole integrates certain method of organizing human activity and mental processes concepts into a practical application. Accordingly, claims 5, 7, and 15 integrate the abstract idea into a practical application and the 35 U.S.C. 101 rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spivack et al. (US Pub. No.  20190266404) discloses tracking device movement in the physical location to determine a position of the device relative to the fingerprint of the physical location and rendering or placing the virtual object in the physical location based on the position of the device and the fingerprint of the physical location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
2/7/2022